Citation Nr: 1243769	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2011, the Board reopened the Veteran's claim for entitlement to service connection for hearing loss in the left ear and remanded the claim for further development.  Upon review, the Board found that a June 2005 VA audiological examination and opinion were inadequate for purposes of determining service connection as the opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Specifically, the June 2005 VA examiner based the negative opinion on a finding that the October 1966 separation examination showed normal left ear hearing.  However, the Board noted that the October 1966 audiometric findings for the left ear revealed threshold levels, in decibels, of 10 (25), 5 (15), 0 (10), 10 (20), and 15 (20) at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  (The figures in the parentheses represent the conversion from the American Standard Association to the International Standards Organization values.)  For VA purposes, the threshold level for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Because the 25 decibels at 500 Hertz exceeded 20 decibels, hearing in the left ear could not be considered normal.  As such, the factual premise for the June 2005 VA examiner's negative opinion was inaccurate, and therefore, the opinion was inadequate for purposes of determining entitlement to service connection.  As a result, the Board remanded the Veteran's claim for an additional opinion as to the etiology of any current left ear hearing loss.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  On remand, the VA examiner was specifically directed to consider the October 1966 audiometric findings, which demonstrated left ear hearing loss at 500 Hertz under applicable case law.

Accordingly, the Veteran underwent VA examination in January 2012.  However, the claims file was not made available to the VA examiner, and the VA examiner found an opinion regarding the etiology of the Veteran's hearing loss was therefore not possible without resorting to speculation.  Subsequently, in February 2012 the Veteran's claims file was made available to the same VA examiner, who was asked to provide an opinion based upon a review of the claims file.  The VA examiner stated that the audiometric data from the October 1966 separation examination indicated normal hearing bilaterally from 500 to 6000 Hertz.  Although the Veteran reported decreased hearing in the left ear for the past two months, the VA examiner reported that all thresholds were normal and that, in fact, all were better than 15 decibels.  Based upon the Veteran's normal hearing at separation, the VA examiner opined that it was not at least as likely as not that any current hearing loss was related to military service.  

Upon review of the February 2012 opinion, the RO returned the Veteran's claims file to the VA examiner for an addendum opinion to specifically address the fact that hearing loss at the time of separation from service could not be considered normal per applicable case law.  In April 2012, the VA examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of an in-service illness, injury, or event.  Assuming that the October 1966 separation examination was based on an ASA calibrated audiometer, the VA examiner repeated the finding that the results were within normal limits as 25 decibels was not considered a hearing loss.  The VA examiner stated that zero to 25 decibels was considered normal and that hearing loss began at 26 decibels.  Based on this opinion, the RO denied the Veteran's claim for entitlement to service connection for hearing loss in the left ear in a June 2012 Supplemental Statement of the Case.

After review, the Board finds that a remand is necessary to ensure compliance with the terms of the November 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the April 2012 addendum opinion was again based, in part, on an incorrect factual basis.  See Reonal, 5 Vet. App. at 460-61; Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  Although it was clearly stated that the October 1966 separation examination findings could not be considered normal hearing per applicable case law, the VA examiner reported that the results were within normal limits.  

Additionally, VA laws and regulations do not preclude service connection for a post-service disability where an actual disability was not shown at the time of separation from service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. 155 (1993).  As such, an examiner must consider the Veteran's statements concerning in-service noise exposure, symptoms at the time of separation from service, and the absence of post-service noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

For these reasons, the Board finds that the February 2012 and April 2012 VA opinions are inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159. 


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an additional VA examination to determine whether any degree of the currently diagnosed left ear hearing loss is related to active duty.  The examination should be performed by an examiner other than the author of the February 2012 and April 2012 VA examination reports.  The claims file and all relevant records from the Veteran's Virtual VA electronic record must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  After a thorough review of all the evidence of record, to include the Veteran's service treatment records, military occupational specialty,  reported history of in-service and post-service noise exposure, and with consideration of the Veteran's statements as to the onset of his left ear hearing loss and post-service symptoms, the examiner should answer the following question:

Is it at least as likely as not (i.e. is there a 50/50 chance) that any current left ear hearing loss disability is related to active duty, to include as due to exposure to acoustic trauma?  

The examiner must note that under applicable case law, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  As a result, the October 1966 reported audiometric findings demonstrated left ear hearing loss for VA purposes at the 500 Hertz level.  Additionally, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where hearing loss "disability" for VA purposes (pursuant to 38 C.F.R. § 3.385) was not shown at the time of separation from service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2. Thereafter, re-adjudicate the Veteran's claim for entitlement to service connection for hearing loss in the left ear.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. Powell
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


